Action by an infant to recover damages for injuries sustained by her when the outer heavy plate glass door of defendant’s retail store, in swinging to a close, severed her right index finger to the first joint. Her father sues for expenses and loss of services. The jury returned a verdict in favor of the infant for $10,000, and in favor of the father for $2,762.05. In accordance with a condition of an order made by the trial court after the rendition of the verdict, the father stipulated to reduce his recovery to $1,000. Defendant appeals from the ensuing judgment. Judgment unanimously affirmed, with costs. No opinion. Present — Nolan, P. J., Johnston, Adel, Wenzel and MacCrate, JJ.